IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1211
                               Filed October 9, 2019


IN THE INTEREST OF P.N.,
Minor Child,

A.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Maura C. Goaley, Council Bluffs, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Roberta J. Megel of State Public Defender Office, Council Bluffs, guardian

ad litem and attorney for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


DOYLE, Judge.

        A mother appeals the termination of her parental rights to her child. She

contends the State failed to prove the grounds for termination and that termination

is in the child’s best interests.    She also contends the State failed to make

reasonable efforts to return the child to her care. We review these claims de novo.

See In re A.S., 906 N.W.2d 467, 472 (Iowa 2018).

        The family came to the attention of the Iowa Department of Human Services

(DHS) in March 2018 when the mother drank alcohol and received a citation for

public intoxication while caring for the child. The mother has a long history of

substance abuse, including alcohol and methamphetamine. She also has mental

health issues. A psychological evaluation diagnosed the mother as having severe

alcohol and stimulant use disorders, as well as moderate opioid and sedative use

disorders. Based on the harm presented by the mother’s use of drugs and alcohol

and her failure to exercise a reasonable degree of care in supervising the child,

the juvenile court adjudicated the child to be in need of assistance (CINA) in August

2018.

        Efforts made to preserve the family were ultimately unsuccessful. Although

the mother spent over four months in inpatient treatment to address her substance

use, she relapsed one month after completing the program and drove with the child

while under the influence of methamphetamine and alcohol. The juvenile court

removed the child from the mother’s care as a result. Rather than addressing her

substance use, the mother admitted to using methamphetamine, alcohol, and

Xanax on a daily basis. As a result, the case goal changed from reunification to

termination of parental rights.     Following a hearing on the State’s petition to
                                          3


terminate parental rights, the juvenile court terminated the mother’s parental rights

under Iowa Code section 232.116(1)(e), (h), and (l) (2019).

       The mother contends the State failed to prove the grounds for termination.

Although the juvenile court terminated the mother’s parental rights on three

grounds, we may affirm so long as clear and convincing evidence supports one of

these grounds. See In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015). To

terminate parental rights under section 232.116(1)(h), the State must prove the

following by clear and convincing evidence:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated [CINA] pursuant to section
       232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

The mother does not challenge the first three requirements but instead argues the

State failed to show the child could not be returned to her custody at the time of

the termination hearing.    See Iowa Code § 232.116(1)(h)(4); In re D.W., 791
N.W.2d 703, 707 (Iowa 2010) (interpreting the term “at the present time” to mean

to mean “at the time of the termination hearing”). “[A] child cannot be returned to

the custody of the child’s parent under section 232.102 if by doing so the child

would be exposed to any harm amounting to a new [CINA] adjudication.” In re

M.S., 889 N.W.2d 675, 680 (Iowa Ct. App. 2016) (first alteration in original) (citation

omitted).
                                         4


       The evidence shows that returning the child to the mother’s custody at the

time of the termination hearing would expose the child to harm amounting to a new

CINA adjudication. The mother has not addressed the concerns that led to the

CINA adjudication and the child’s removal. The mother completed substance-

abuse treatment but relapsed one month after her discharge from inpatient

treatment. The mother returned to inpatient treatment in May 2019 but left the

program after one day. She has not demonstrated any notable period of sobriety.

At the termination hearing, the mother testified that she was finally ready to get

treatment and maintain sobriety.      But the time periods provided in section

232.116(1)(h) had passed. “It is unnecessary to take from the children’s future any

more than is demanded by statute.” In re A.C., 415 N.W.2d 609, 614 (Iowa 1987).

Therefore, the State has proved the grounds for termination under section

232.116(1)(h) by clear and convincing evidence.

       The mother next challenges the finding that termination is in the child’s best

interests. In making the “best interests” determination, our primary considerations

are “the child’s safety,” “the best placement for furthering the long-term nurturing

and growth of the child,” and “the physical, mental, and emotional condition and

needs of the child.” In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (quoting Iowa Code

§ 232.116(2)). The “defining elements in a child’s best interest” are the child’s

safety and “need for a permanent home.” In re H.S., 805 N.W.2d 737, 748 (Iowa

2011) (citation omitted).

       Our de novo review of the evidence shows termination is in the child’s best

interests. Although the State offered the mother services to address her substance

use for more than a year, the problem persists. The child has medical needs that
                                          5


require special attention, and failure to attend these needs places the child’s health

in danger. The mother’s ongoing substance use prevents her from providing the

child with the required level of care needed. In short, the mother cannot provide

the safety and permanency the child needs.

       Finally, the mother contends the State failed its obligation to make

reasonable efforts to return the child to her care. See Iowa Code § 232.102(9)

(requiring the DHS to “make every reasonable effort to return the child to the child’s

home as quickly as possible consistent with the best interests of the child”).

However, a “parent has an equal obligation to demand other, different, or additional

services prior to a permanency or termination hearing.” Id. The mother’s failure

to inform the juvenile court during the CINA proceedings of her complaints

regarding the adequacy of services precludes her from raising this issue for the

first time on appeal. See In re C.H., 652 N.W.2d 144, 148 (Iowa 2002); In re S.R.,

600 N.W.2d 63, 65 (Iowa Ct. App. 1999). Accordingly, we affirm the termination

of the mother’s parental rights.

       AFFIRMED.